DETAILED ACTION
Status of the Application
Receipt of the Response and Amendment after Non-Final Office Action filed 06/03/2022 is acknowledged.
Applicant has overcome the following rejections by virtue of the amendment or cancellation of the claims and/or persuasive remarks: the 35 U.S.C. 102(a)(1) rejections of claims 1 and 3-11 over Hamasaki have been withdrawn.
The status of the claims upon entry of the present amendment stands as follows:
Pending claims:				1-21
Withdrawn claims: 				None
Previously cancelled claims: 		None
Newly cancelled claims:			None
Amended claims: 				1, 12
New claims: 					None
Claims currently under consideration:	1-21
Currently rejected claims:			1-21
Allowed claims:				None

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-2 and 8-11  are rejected under 35 U.S.C. 103 as being unpatentable over Dubois (WO 2009/140568; cited on IDS) in view of Huynh-Ba (US 2015/0223501).
Regarding claim 1, Dubois teaches a method for improving the taste profile [0006]of a beverage containing a Stevia-related component (corresponding to a non-caloric sweetener composition with an improved flavor profile [0006] containing rebaudiosides A-F, dulcoside A, rubusoside, stevia, and stevioside [00036] being added to a beverage [00121]-[00122]) comprising the steps of: adding an MRP composition to the beverage [00122], wherein the MRP composition (corresponding to TRPV1 inhibitors acting as a salty taste inhibitor [00107], [0024]) is produced from a reaction mixture comprising: (A) a reducing sugar having a free carbonyl group (corresponding to xylose) and (B) an amine donor having a free amino group (corresponding to soy protein hydrolysates) [0024]; wherein the beverage comprises a Stevia-related component selected from Stevia extracts, steviol glycosides (corresponding to rebaudiosides A-F, dulcoside A, rubusoside, stevia, and stevioside) glycosylated Stevia extracts, and glycosylated steviol glycosides (corresponding to rebaudiosides A-F, dulcoside A, rubusoside, and stevioside modified through enzyme contact) [00036].  Dubois teaches that the addition of the MRP composition improves the taste of the beverage in terms of bitterness, sweetness onset, aftertaste, and sweetness linger that are associated with the Stevia-related component [0002].  Dubois discloses that the sweetener composition comprises the Stevia-related component and the MRP composition [0007] and that the amount of sweetener composition added to a beverage varies widely depending on the particular type of sweetened composition and its desired sweetness [00124].  Since sweetness is a variable that can be modified, among others, by adjusting the content of the sweetener composition of the beverage, the concentration of the sweetener composition would have been considered a result effective variable by one having ordinary skill in the art before the effective filing date of the invention.  As such, without showing unexpected results, the concentration of the sweetener composition cannot be considered critical.  Accordingly, one of ordinary skill in the art before the effective filing date of the invention would have optimized, by routine experimentation, the concentration of the sweetener composition in the beverage of Dubois to obtain the desired sweetness (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223). “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The discovery of an optimum value of a known result effective variable, without producing any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Boesch, 205 USPQ 215 (CCPA 1980) (see MPEP § 2144.05, II.).  Therefore, the concentration of the MRP composition, which is part of the disclosed sweetener composition, renders the claimed MRP composition concentration obvious.  Dubois does not teach that the Maillard reaction is to be carried out at a temperature of 60-250°C. 
However, Huynh-Ba teaches that the Maillard reaction requires heating reducing sugars such as xylose ([0032]) and amino acids ([0003]) at temperatures such as 70-250°C ([0019]), which falls within the claimed temperature range.
It would have been obvious for a person of ordinary skill in the art to have performed the Maillard reaction of Dubois at a temperature disclosed by Huynh-Ba.  Since Dubois discloses a Maillard reaction involving reducing sugars such as xylose and amino acids but does not specify a temperature at which the Maillard reaction occurs, a practitioner would be motivated to consult an additional reference such as Huynh-Ba in order to determine a suitable temperature for a Maillard reaction between reducing sugars and amino acids.
Regarding claim 2, Dubois teaches the invention as disclosed above in claim 1, including the sweetener composition comprising thaumatin [0036] and NHDC [0035].  Although Dubois does not specify whether the MRP composition is prepared separately from the other ingredients including the sweeteners, a skilled practitioner would readily recognize that these components can be mixed together to form the MRP reaction mixture since the “selection of any order of mixing ingredients is prima facie obvious”.  See MPEP 2144.04.IV(C).  Furthermore, the ability of thaumatin or NHDC to serve as an amine donor is inherent since, when the ingredient recited in the reference is substantially identical to that of the claims, claimed properties are presumed to be inherent.
Regarding claim 8, Dubois teaches the invention as disclosed above in claim 1, including the beverage further comprising a product from roasted coffee beans (corresponding to coffee [00122]) and wherein the added MRP composition is not made from roasted coffee beans (corresponding to the MRP composition being made from reducing sugars and soy protein hydrolysates [0024]).
Regarding claim 9, Dubois teaches the invention as disclosed above in claim 1, including the beverage is a carbonated soft beverage (corresponding to cola and ginger ales) or a flavored water (corresponding to “near water” and water with flavorants) [00122].
Regarding claim 10, Dubois teaches the invention as disclosed above in claim 1, including the beverage is a fruit juice or beverage comprising a fruit juice [00122].
Regarding claim 11, Dubois teaches the invention as disclosed above in claim 1, including the beverage further comprising thaumatin [0036] and NHDC [0035].

Claims 1 and 3-7 are rejected under 35 U.S.C. 103 as being unpatentable over Bringe (US 2017/0135379).
Regarding claim 1, Bringe teaches a method for improving the taste profile (corresponding to minimizing metallic or bitter flavors [0037] and lowering hexanal levels to reduce beany taste characteristics [0002]) of a beverage (corresponding to soymilk [0016]) containing a Stevia-related component [0037], comprising the steps of: adding a Maillard reaction product (MRP) composition to the beverage [0022], wherein the MRP composition is produced by heating a reaction mixture [0024] comprising: (A) reducing sugars having a free carbonyl group (corresponding to glucose, ribose, fructose, honey, date syrup, high fructose corn syrup, malted barley, agave syrup, brown rice syrup, tapioca syrup, and maple syrup [0022]); and (B) amine donors comprising a free amino group (corresponding to the protein in the soy extract [0018]), wherein (A) and (B) undergo a Maillard reaction at a temperature of 71-152°C (corresponding to pasteurization at a minimum of 160°F to a maximum of 306°F in UHT pasteurization and the additional heating step occurring at 175-195°F [0024]), which falls within the claimed temperature range; wherein the beverage comprises Stevia extracts and steviol glycosides (corresponding to rebaudioside A) [0021]; and wherein the MRP composition is present in the final product in a concentration of about 9,000-280,000 ppm (corresponding to a soymilk formula comprising 10-80% soybean extract containing 8-28% soy solids and 0.1-6% agave and/or brown rice syrup) in the table of [0049]).  Bringe teaches that sugar minimizes the bitter flavors associated with using Stevia alone [0037] so it is understood that the reducing sugars in the MRP composition would improve the taste of the beverage containing a Stevia--related component in terms of bitterness.  Although Bringe does not teach that the sugar or the MRP composition improves a taste in terms of sweetness onset, aftertaste, and sweetness linger associated with the Stevia-related component, “[w]here the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). “The discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art' s function, does not render the old composition patentably new to the discoverer.”  Please see MPEP §2112 (I), Atlas Powder Co. v. IRECO Inc., 190 F .3d 1342, 1347, 51 USPQ2d 1943. 1947 (Fed. Cir. 1999).  Thus the claiming of a new use, new function, or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. Please see MPEP §2112 (I), In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977).  The Courts have held that it is well settled that where there is a reason to believe that a functional characteristic would be inherent in the prior art, the burden of proof then shifts to the applicant to provide objective evidence to the contrary.  See In re Scheiber, 128 F .3d at 1478, 44 USPQ2d at 1478, 44 USPQ2d at 1432 (Fed. Cir. 1997).  MPEP §2112.01.I.  Since Bringe teaches an MRP composition formed by heating components (A) and (B) as claimed and teaches concentrations of the MRP composition in the beverage which overlap the claimed concentration, the MRP composition of Bringe improves the taste of a beverage in terms of bitterness, sweetness onset, aftertaste, and sweetness linger associated with the Stevia-related component as claimed when used in an amount within the overlapping concentration, thereby rendering the claim obvious.
Regarding claim 3, Bringe teaches the invention as described above in claim 1, including the amine donors comprise an amino acid (corresponding to the amino acids in the protein of the soy extract [0018]). 
Regarding claim 4, Bringe teaches the invention as described above in claim 1, including the MRP composition comprises sucralose or aspartame [0037].
Regarding claim 5, Bringe teaches the invention as described above in claim 1, including the reaction mixture further comprises Stevia extracts and steviol glycosides (corresponding to stevia extracts, which includes the steviol glycoside rebaudioside A [0021] and reducing sugars being combined as ingredients 40 [0022] in a mixer 30 [0023] and heating the mixture [0024]).
Regarding claim 6, Bringe teaches the invention as described above in claim 1, including the beverage has a fruit flavor (corresponding to strawberry or other fruit flavoring [0021]).
Regarding claim 7, Bringe teaches the invention as described above in claim 1, including the final product does not contain any product made from roasted coffee beans (table of [0049]).

Claims 12-16 and 18-21 are rejected under 35 U.S.C. 103 as being unpatentable over Uemura (WO 2016/157868; English translation relied on for citations) in view of Joy (“French Macarons Recipe & Video”, 2017, Joy of Baking, https://web.archive.org/web/20170721051453/http://joyofbaking.com:80/frenchmacarons/MacaronsRecipe.html; hereinafter referred to as “Joy”) as evidenced by Colonna (Colonna, J., “Paris Pastry: Is it Macaron or Macaroon? What’s the Difference?”, 2015, Bonjour Paris, https://bonjourparis.com/food-and-drink/paris-pastry-is-it-macaron-or-macaroon-whats-the-difference/; hereinafter referred to as “Colonna”).
Regarding claim 12, Uemura teaches a method for improving the taste profile (page 5, paragraph 1; page 10, paragraph 3) of a bakery product (corresponding to baked goods on page 8, paragraph 2 and macaroons on page 17, paragraph 4) containing a Stevia-related component (page 13, paragraph 6), comprising the steps of: (1) preparing a dough (page 17, paragraph 4) comprising: (A) an MRP composition formed from a reaction mixture comprising: (i) at least one reducing sugar having a free carbonyl group (page 12, paragraph 9); and (ii) an amine donor having a free amino group (corresponding to collagen on page 12, paragraph 6), wherein (i) and (ii) undergo a Maillard reaction at a minimum temperature of 60°C (page 12, paragraph 7), which overlaps the claimed temperature range; and (B) a sweetener comprising a Stevia-related component (page 10, paragraph 13) selected from the group consisting of Stevia extracts, steviol glycosides, glycosylated Stevia extracts, and glycosylated steviol glycosides (corresponding to Stevia extract treated with the enzyme α-glucosyltransferase on page 4, paragraphs 3-4); and (2) of baking the dough to produce the bakery product (page 17, paragraph 4).  Uemura teaches that the addition of the MRP composition improves a taste of the bakery product containing the Stevia-related component in terms of bitterness associated with the Stevia-related component (page 13, paragraph 6).  Although Uemura exemplifies “macaroons” comprising the MRP composition, the Stevia-related component, almond flour, and egg whites as a bakery product, the “macaroons” of Uemura are actually “macarons” since they are made with almond flour and egg whites instead of shredded coconut as evidenced by Colonna (page 2, paragraphs 1 and 5).   Uemura teaches the combination of the MRP and Stevia component is a substitute for granulated and/or powdered sugar in the dough (page 17, paragraph 4), but does not teach that the MRP composition comprises 0.001-20 wt.% of the dough or that the improvement of taste is also in terms of sweetness onset, aftertaste, and sweetness linger associated with the Stevia-related component.
However, Joy teaches macarons comprising 35 grams of granulated sugar (Recipe in right column on page 2), which means that the granulated sugar comprises about 8.4 wt.% of the dough.
It would have been obvious for a person of ordinary skill in the art to have modified the method of Uemura by substituting its MRP composition as the granulated sugar in the recipe of Joy.  Since Uemura teaches that the MRP composition replaces granulated sugar in baked goods such as macarons, but does not teach a concentration of granulated sugar in a macaron, a skilled practitioner would have been motivated to consult an additional reference such as Joy in order to determine a suitable amount of granulated sugar, and subsequently a suitable amount of MRP composition in a macaron, thereby rendering the claimed MRP composition concentration in the dough obvious.  Although the prior art does not teach that the MRP composition improves a taste of the bakery product in terms of sweetness onset, aftertaste, and sweetness linger associated with the Stevia-related component, “[w]here the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). “The discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art' s function, does not render the old composition patentably new to the discoverer.”  Please see MPEP §2112 (I), Atlas Powder Co. v. IRECO Inc., 190 F .3d 1342, 1347, 51 USPQ2d 1943. 1947 (Fed. Cir. 1999).  Thus the claiming of a new use, new function, or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. Please see MPEP §2112 (I), In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977).  The Courts have held that it is well settled that where there is a reason to believe that a functional characteristic would be inherent in the prior art, the burden of proof then shifts to the applicant to provide objective evidence to the contrary.  See In re Scheiber, 128 F .3d at 1478, 44 USPQ2d at 1478, 44 USPQ2d at 1432 (Fed. Cir. 1997).  MPEP §2112.01.I.  Since Uemura teaches an MRP composition formed by heating components (i) and (ii) as claimed and the combination of Uemura and Joy teaches a concentration of the MRP composition in the dough which falls within the claimed concentration, the MRP composition of Uemura improves the taste of a beverage in terms of bitterness, sweetness onset, aftertaste, and sweetness linger associated with the Stevia-related component as claimed when used in an amount within the overlapping concentration, thereby rendering the claim obvious.
Regarding claim 13, Uemura teaches the invention as described above in claim 12, including the composition comprises thaumatin (page 10, paragraph 13), but does not teach thaumatin as an amine donor.  However, its ability to serve as an amine donor is inherent since, when the ingredient recited in the reference is substantially identical to that of the claims, claimed properties are presumed to be inherent.
Regarding claim 14, Uemura teaches the invention as described above in claim 12, including the amine donors comprise an amino acid (corresponding to the amino acids in the collagen on page 12, paragraph 6).
Regarding claim 15, Uemura teaches the invention as described above in claim 12, including the dough further comprising sorbitol, xylitol, erythritol, mannitol (page 13, paragraph 1), sucralose, aspartame, acesulfame K, neotame, glycyrrhizin, thaumatin (page 13, paragraph 6), cyclamate (page 11, paragraph 1), trehalose, raffinose (page 13, paragraph 2), and inulin (page 13, paragraph 3).
Regarding claim 16, Uemura teaches the invention as described above in claim 12, including the combination of the MRP composition and the sweetener is a substitute for granulated sugar in bakery confections such as macarons (page 17, paragraph 4) and that macaron dough contains about 8.4 wt.% granulated sugar (Joy, recipe in right column on page 2).  Therefore, the combination of prior art teaches that the MRP composition and the sweetener are present in the dough at about 8.4 wt.%, which falls within the claimed concentration.
Regarding claim 18, Uemura teaches the invention as described above in claim 12, including the reaction mixture comprises thaumatin (page 10, paragraph 16; page 11, paragraph 3).
Regarding claim 19, Uemura teaches the invention as described above in claim 12, including the amine donor comprises a protein, peptide, and amino acids (corresponding to collagen on page 11, paragraph 5).
Regarding claim 20, Uemura teaches the invention as described above in claim 12, including the reaction mixture further comprises a Stevia-related component (page 11, paragraph 3) selected from the group consisting of Stevia extracts, steviol glycosides, glycosylated Stevia extracts, and glycosylated steviol glycosides (corresponding to Stevia extract treated with the enzyme α-glucosyltransferase on page 4, paragraphs 3-4).
Regarding claim 21, Uemura teaches the invention as described above in claim 12, including the dough further comprising swingle extract and mogrosides (corresponding to Rakan or Rahan fruit extract from Luo Han fruit (page 3, paragraph 6; page 3, paragraph 11- page 4, paragraph 2).

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Uemura (WO 2016/157868; English translation relied on for citations) in view of Joy (“French Macarons Recipe & Video”, 2017, Joy of Baking, https://web.archive.org/web/20170721051453/http://joyofbaking.com:80/frenchmacarons/MacaronsRecipe.html) as evidenced by Colonna (Colonna, J., “Paris Pastry: Is it Macaron or Macaroon? What’s the Difference?”, 2015, Bonjour Paris, https://bonjourparis.com/food-and-drink/paris-pastry-is-it-macaron-or-macaroon-whats-the-difference/) as applied to claim 12 above, and further in view of Masibay (Masibay, K.Y., “What Every Baker Needs to Know About Sugar”, 2017, Fine Cooking, https://web.archive.org/web/20171111013935/https://www.finecooking.com/article/what-every-baker-needs-to-know-about-sugar; hereinafter referred to as “Masibay”).
Regarding claim 17, Uemura teaches the invention as described above in claim 12, including the MRP composition is a substitute for granulated sugar in bakery confections such as macarons (page 17, paragraph 4) and that macaron dough contains about 8.4 wt.% granulated sugar (Joy, recipe in right column on page 2).  Therefore, the combination of prior art teaches that the MRP composition and the sweetener are present in a macaron dough at about 8.4 wt.%, which does not fall within the claimed concentration.  
However, Masibay teaches that sugar performs many essential functions in baked goods such as stabilizing meringues (page 1, paragraph 4), affecting texture (page 1, paragraphs 7-8), leavening batters (page 1, paragraph 12), deepening color and flavor (page 2, paragraph 1), and adding crunch (page 2, paragraph 2).
As stabilization, texture, leavening, color, flavor, and crunch of baked goods are variables that can be modified, among others, by adjusting the sugar content of the baked good, sugar content would have been considered a result effective variable by one having ordinary skill in the art before the effective filing date of the invention.  As such, without showing unexpected results, the sugar content cannot be considered critical.  Accordingly, one of ordinary skill in the art before the effective filing date of the invention would have optimized, by routine experimentation, the sugar content in the baked goods of Uemura to obtain the desired balance between stabilization, texture, leavening, color, flavor, and crunch as taught by Masibay (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223). “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The discovery of an optimum value of a known result effective variable, without producing any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Boesch, 205 USPQ 215 (CCPA 1980) (see MPEP § 2144.05, II.).  Since the combination of prior art teaches that the MRP composition is a replacement for sugar in baked goods, the MRP composition concentration in the baked good is considered to be a results-effective variable for the same reasons that sugar concentration is a results-effective variable.  Therefore, the claimed MRP composition concentration is rendered obvious.  It is also noted that the concentration recited in claim 17 includes amounts that are not disclosed in claim 12 from which it depends. 

Double Patenting
Claim 12 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 2 of U.S. Patent No. 11,266,170 (corresponding to Application No. 16/402,991).  Although the claims at issue are not identical, they are not patentably distinct from each other because co-pending claims 1 and 2 require all the claim limitations of instant claim 12, except for the MRP composition to be present in the dough in a concentration of 0.001-20 wt%.  However, since the co-pending claims does not require any concentration of MRP composition in the product, a value for the concentration of the MRP composition that is within the ranges required by the instant claims would render the instant claims patentably indistinct.

Claims 1 and 12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 9, and 10 of U.S. Patent No. 11,252,978 (corresponding to Application No. 16/402,605).  Although the claims at issue are not identical, they are not patentably distinct from each other because patented claims 1, 2, 9, and 10 require all the claim limitations of instant claims 1 and 12, except for the MRP composition to be present in the beverage at 1-15,000 ppm or in the dough in a concentration of 0.001-20 wt%.  However, since the co-pending claims does not require any concentration of MRP composition in the product, a value for the concentration of the MRP composition that is within the ranges required by the instant claims would render the instant claims patentably indistinct.

Claims 1 and 12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 3 of U.S. Patent No. 11,102,996 (corresponding to Application No. 16/402,641) in view of FDA (“High Intensity Sweeteners”, 2014, FDA, https://www.fda.gov/food/food-additives-petitions/additional-information-about-high-intensity-sweeteners-permitted-use-food-united-states; previously cited).  Although the claims at issue are not identical, they are not patentably distinct from each other, as patented claims 1 and 3 require all the limitations of instant claims 1 and 24, except for the composition to comprise a Stevia-related component.  However, FDA teaches that high-intensity sweeteners such as steviol glycosides are widely used in foods and beverages (page 1, paragraphs 6 and 8).  Therefore, the inclusion of a Stevia-related component in a food or beverage is obvious.  Also, the patented claims do not require the MRP composition to be present in the beverage at 1-15,000 ppm or in the dough in a concentration of 0.001-20 wt% as recited in the instant claims.  However, since the patented claims do not require any concentration of MRP composition in the product, a value for the concentration of the MRP composition that is within the ranges required by the instant claims would render the instant claims patentably indistinct.

Claims 1 and 12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 2 of U.S. Patent No. 11,304,431 (corresponding to Application No. 16/403,053) in view of FDA (“High Intensity Sweeteners”, 2014, FDA, https://www.fda.gov/food/food-additives-petitions/additional-information-about-high-intensity-sweeteners-permitted-use-food-united-states; previously cited).  Although the claims at issue are not identical, they are not patentably distinct from each other, as patented claims 1 and 2 require all the limitations of instant claims 1 and 12, except for the composition to comprise a Stevia-related component.  However, FDA teaches that high-intensity sweeteners such as steviol glycosides are widely used in foods and beverages (page 1, paragraphs 6 and 8).  Therefore, the inclusion of a Stevia-related component in a food or beverage is obvious.  Also, the patented claims do not require the MRP composition to be present in the beverage at 1-15,000 ppm or in the dough in a concentration of 0.001-20 wt% as recited in the instant claims.  However, since the patented claims do not require any concentration of MRP composition in the product, a value for the concentration of the MRP composition that is within the ranges required by the instant claims would render the instant claims patentably indistinct.

Claims 1 and 12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 10, and 11 of U.S. Patent No. 11,154,079 (corresponding to Application No. 16/402,728) in view of FDA (“High Intensity Sweeteners”, 2014, FDA, https://www.fda.gov/food/food-additives-petitions/additional-information-about-high-intensity-sweeteners-permitted-use-food-united-states; previously cited).  Although the claims at issue are not identical, they are not patentably distinct from each other, as patented claims 1, 2, 10, and 11 require all the limitations of instant claims 1 and 12, except for the composition to be a consumable and to comprise a Stevia-related component.  However, FDA teaches that high-intensity sweeteners such as steviol glycosides are widely used in foods and beverages (page 1, paragraphs 6 and 8).  Therefore, the inclusion of a Stevia-related component in a food or beverage is obvious.  Also, since patented claims 19 and 20 are directed toward a food or beverage, it is presumable that the composition of patented claims 1, 2, 10, and 11 is an edible composition, thereby rendering the consumable of the instant claims obvious.  Also, the patented claims do not require the MRP composition to be present in the beverage at 1-15,000 ppm or in the dough in a concentration of 0.001-20 wt% as recited in the instant claims.  However, since the patented claims do not require any concentration of MRP composition in the product, a value for the concentration of the MRP composition that is within the ranges required by the instant claims would render the instant claims patentably indistinct.

Claims 1 and 12 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 6 of co-pending Application No. 16/403,223 in view of FDA (“High Intensity Sweeteners”, 2014, FDA, https://www.fda.gov/food/food-additives-petitions/additional-information-about-high-intensity-sweeteners-permitted-use-food-united-states; previously cited).  Although the claims at issue are not identical, they are not patentably distinct from each other, as co-pending claims 1 and 6 require all the claim limitations of instant claims 1 and 12, except for the product to further comprise a Stevia-related component.  However, FDA teaches that high-intensity sweeteners such as steviol glycosides are widely used in foods and beverages (page 1, paragraphs 6 and 8).  Therefore, the inclusion of a Stevia-related component in a food or beverage is obvious.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1 and 12 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 23 of co-pending Application No. 16/403,163.  Although the claims at issue are not identical, they are not patentably distinct from each other, as co-pending claims 1 and 23 require all the claim limitations of instant claims 1 and 12, except for the MRP composition to be present in the final product in a concentration of 0.1-15,000 ppm or 0.001-20 wt%.  However, since the co-pending claims do not require any concentration of MRP composition in the product, a value for the concentration of the MRP composition that is within the ranges required by the instant claims would render the instant claims patentably indistinct.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1 and 12 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 27, 28, 34, 35, 41, and 42 of co-pending Application No. 17/301,485 in view of FDA (“High Intensity Sweeteners”, 2014, FDA, https://www.fda.gov/food/food-additives-petitions/additional-information-about-high-intensity-sweeteners-permitted-use-food-united-states; previously cited).  Although the claims at issue are not identical, they are not patentably distinct from each other, as co-pending claims 27, 28, 34, 35, 41, and 42 require all the limitations of instant claims 1 and 12, except for the composition to comprise a Stevia-related component.  However, FDA teaches that high-intensity sweeteners such as steviol glycosides are widely used in foods and beverages (page 1, paragraphs 6 and 8).  Therefore, the inclusion of a Stevia-related component in a food or beverage is obvious.  Also, the co-pending claims do not require the MRP composition to be present in the final product in a concentration of 0.1-15,000 ppm or 0.001-20 wt%.  However, since the co-pending claims do not require any concentration of MRP composition in the product, a value for the concentration of the MRP composition that is within the ranges required by the instant claims would render the instant claims patentably indistinct.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1 and 12 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 21, 30, 31, and 40 of co-pending Application No. 17/302,946.  Although the claims at issue are not identical, they are not patentably distinct from each other, as co-pending claims 21, 30, 31, and 40 require all the limitations of instant claims 1 and 12.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1 and 12 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 188, 191, and 192 of co-pending Application No. 17/302,995 in view of FDA (“High Intensity Sweeteners”, 2014, FDA, https://www.fda.gov/food/food-additives-petitions/additional-information-about-high-intensity-sweeteners-permitted-use-food-united-states; previously cited).  Although the claims at issue are not identical, they are not patentably distinct from each other, as co-pending claims 188, 191, and 192 require all the limitations of instant claims 1 and 12, except for the composition to comprise a Stevia-related component.  However, FDA teaches that high-intensity sweeteners such as steviol glycosides are widely used in foods and beverages (page 1, paragraphs 6 and 8).  Therefore, the inclusion of a Stevia-related component in a food or beverage is obvious.  Also, the co-pending claims do not require the MRP composition to be present in the final product in a concentration of 0.1-15,000 ppm or 0.001-20 wt%.  However, since the co-pending claims do not require any concentration of MRP composition in the product, a value for the concentration of the MRP composition that is within the ranges required by the instant claims would render the instant claims patentably indistinct.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1 and 12 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 21, 27, 33, 38, 39, and 40 of co-pending Application No. 17/303,569.  Although the claims at issue are not identical, they are not patentably distinct from each other, as co-pending claims 21, 27, 33, 38, 39, and 40 require all the limitations of instant claims 1 and 12, except for the MRP composition to be present in the final product in a concentration of 0.1-15,000 ppm or 0.001-20 wt%.  However, since the co-pending claims do not require a specific concentration of MRP composition in the product, a value for the concentration of the MRP composition that is within the ranges required by the instant claims would render the instant claims patentably indistinct.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1 and 12 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 10, and 39 of co-pending Application No. 17/443,269.  Although the claims at issue are not identical, they are not patentably distinct from each other, as co-pending claims 1, 10, and 39 require all the limitations of instant claims 1 and 12, except for the co-pending claims do not require the MRP composition to be present in the final product in a concentration of 0.1-15,000 ppm or 0.001-20 wt%.  However, since the co-pending claims do not require any concentration of MRP composition in the product, a value for the concentration of the MRP composition that is within the ranges required by the instant claims would render the instant claims patentably indistinct.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1 and 12 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 21-22, 27, 31-32, and 36 of co-pending Application No. 17/455,284.  Although the claims at issue are not identical, they are not patentably distinct from each other, as co-pending claims 21-22, 27, 31-32, and 36 require all the limitations of instant claims 1 and 12.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1 and 12 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 21-22, 27, 31-32, and 36 of co-pending Application No. 17/455,327.  Although the claims at issue are not identical, they are not patentably distinct from each other, as co-pending claims 21-22, 27, 31-32, and 36 require all the limitations of instant claims 1 and 12.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1 and 12 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 31 of co-pending Application No. 17/455,797.  Although the claims at issue are not identical, they are not patentably distinct from each other, as co-pending claims 31 requires all the limitations of instant claims 1 and 12, except for the MRP composition to be present in the final product in a concentration of 0.1-15,000 ppm or 0.001-20 wt%.  However, since the co-pending claims do not require any concentration of MRP composition in the product, a value for the concentration of the MRP composition that is within the ranges required by the instant claims would render the instant claims patentably indistinct.  Furthermore, if the co-pending composition improved a taste profile of the composition as recited in the instant claims, it would render the instant claims patentably indistinct.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1 and 12 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 21-22, 27, 31-32, and 36 of co-pending Application No. 17/454,548.  Although the claims at issue are not identical, they are not patentably distinct from each other, as co-pending claims 21-22, 27, 31-32, and 36 require all the limitations of instant claims 1 and 12, rendering the instant claims patentably indistinct.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1 and 12 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 11, and 12 of co-pending Application No. 16/403,061 in view of FDA (“High Intensity Sweeteners”, 2014, FDA, https://www.fda.gov/food/food-additives-petitions/additional-information-about-high-intensity-sweeteners-permitted-use-food-united-states).  Although the claims at issue are not identical, they are not patentably distinct from each other, as co-pending claims 1, 2, 11, and 12 require all the limitations of instant claims 1 and 12, except for the composition to comprise a Stevia-related component.  However, FDA teaches that high-intensity sweeteners such as steviol glycosides are widely used in foods and beverages (page 1, paragraphs 6 and 8).  Therefore, the inclusion of a Stevia-related component in a food or beverage is obvious.  Also, the co-pending claims do not require the MRP composition to be present in the final product in a concentration of 0.1-15,000 ppm or 0.001-20 wt%.  However, since the co-pending claims do not require any concentration of MRP composition in the product, a value for the concentration of the MRP composition that is within the ranges required by the instant claims would render the instant claims patentably indistinct.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Response to Arguments
Claim Rejections – 35 U.S.C. §102(a)(1) of claims 1 and 3-11 over Hamasaki: Applicant’s arguments have been fully considered and are considered moot.
Applicant amended claim 1 to recite that the beverage contained a Stevia-related component and that the MRP composition improves a taste of the beverage in terms of bitterness, sweetness onset, aftertaste, and sweetness linger that are associated with the Stevia-related component.  Applicant argued that Hamasaki generally describes using Maillard Reaction Products to improve milk taste in consumables and mentions that milk-based hard candy may contain stevioside and/or rebaudioside in an amount “that does not impair the advantageous effect of the invention”.  Applicant stated that Hamasaki fails to teach or suggest a method for improving the taste profile of a beverage containing a Stevia-related component by adding an MRP composition that improves the bitterness, sweetness onset, aftertaste, and sweetness linger that is associated with the Stevia-related component (Applicant’s Remarks, page 6, paragraph 3 – page 7, paragraph 5).
However, in the new grounds of rejection of claim 1, Hamasaki no longer serves as a prior art reference and the features of claim 1 are fully taught by Bringe or the combination of Dubois and Huynh-Ba.  Therefore, Applicant’s arguments regarding Hamasaki are moot and the rejections of the claims stand as written herein.

Claim Rejections – 35 U.S.C. §103 of claims 2 and 12-20 over Hamasaki and Koh: Applicant’s arguments have been fully considered and are considered unpersuasive.
Applicant amended claim 1 to recite that the beverage contained a Stevia-related component and that the MRP composition improves a taste of the beverage in terms of bitterness, sweetness onset, aftertaste, and sweetness linger that are associated with the Stevia-related component.  Applicant amended claim 12 to recite that the bakery product contained a Stevia-related component and that the MRP composition improves a taste of the bakery product in terms of bitterness, sweetness onset, aftertaste, and sweetness linger that are associated with the Stevia-related component.  Applicant argued that Hamasaki generally describes using Maillard Reaction Products to improve milk taste in consumables and mentions that milk-based hard candy may contain stevioside and/or rebaudioside in an amount “that does not impair the advantageous effect of the invention”.  Applicant stated that Hamasaki does not mention anything about using an MRP composition to improve the bitterness, sweetness onset, aftertaste, and sweetness linger that is associated with the Stevia-related component in a beverage or bakery product.  Applicant argued that Koh also fails to teach or suggest a method of improving the taste profile of a beverage or bakery product as now claimed (Applicant’s Remarks, page 7, paragraph 6 – page 10, paragraph 4).
However, in the new grounds of rejection of claims 1 and 12, neither Hamasaki nor Koh serve as prior art references.  In the new grounds of rejection, the features of claim 1 are fully taught by Bringe or the combination of Dubois and Huynh-Ba while the features of claim 12 are fully taught by Uemura.  Therefore, Applicant’s arguments regarding Hamasaki and Koh are moot and the rejections of the claims stand as written herein.

Double Patenting Rejections: Applicant will address the rejections at such time as the present claims are deemed allowable (Applicant’s Remarks, page 10, paragraph 5 – page 12, paragraph 8).
The double patenting rejections of the instant claims are maintained.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kelly Kershaw whose telephone number is (571)272-2847. The examiner can normally be reached Monday - Thursday 9:00 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on (571) 270-3149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JEFFREY P MORNHINWEG/Primary Examiner, Art Unit 1793                                                                                                                                                                                                        

/KELLY P KERSHAW/Examiner, Art Unit 1791